Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-235

IN RE JONATHAN FREDERICK SEAMON LOVE
                                                           2021 DDN 7
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 424085

BEFORE: Glickman and McLeese, Associate Judges, and Fisher, Senior Judge.

                                   ORDER
                              (FILED – June 17, 2021)

      On consideration of the certified order from the state of Maryland accepting
respondent’s joint petition and indefinitely suspending respondent from the practice
of law in that jurisdiction with the right to seek reinstatement after 90 days; this
court’s April 22, 2021, order suspending respondent pending resolution of this
matter and directing him to show cause why equivalent reciprocal discipline in the
form of a 90-day suspension with a fitness requirement should not be imposed; no
response having been filed; the statement of Disciplinary Counsel; and it appearing
respondent filed his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Richard Frederick Seamon Love is hereby suspended from
the practice of law in the District of Columbia for a period of 90 days, nunc pro tunc
to May 12, 2021, with reinstatement contingent on a showing of fitness. See In re
Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).



                                  PER CURIAM